Title: To James Madison from James Monroe, 7 September 1811
From: Monroe, James
To: Madison, James


Dear SirAlbemarle Sepr. 7. 1811
The dispatches from France & England have kept me constantly occupied since their receit yesterday. A note to Gales shall be sent by the next mail.
I now send a project of an answer to Mr Serrurier’s former letter, which you will dispose of as you find proper. I shall send one by the next mail, on the subject of his last letter, relating to the late proceeding in Phila. I have just recd. a statment from Mr Dallas of the conduct of the French consul in that affair.

I enclosed to you on monday last by the mail directed to Orange Ct. house, my answer to Mr Foster, the substance of which was shewn to you when at your house. I fear it was not left there, as I have not heard from you on the subject. It may possibly have been forwarded to Washington by the inattention of the post master at Milton.
Mr Hamilton has just arrived here. Your friend & servt
Jas Monroe
Mr Robertson comn. is sent for your signature.
